       Case 3:21-cv-00167-DPM-ERE Document 4 Filed 08/31/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CLAY JACKSON                                                                        PLAINTIFF

V.                              NO. 3:21-cv-167-DPM-ERE

GREENE COUNTY and
GREENE COUNTY DETENTION CENTER                                                 DEFENDANTS

                                             ORDER

       Mail sent to Plaintiff Clay Jackson from the Court was returned as

“undeliverable.”1 Doc. 3. Mr. Jackson has failed to inform the Court of his current

address, as required by Local Rule 5.5(c)(2) and this Court’s Initial Order (Doc. 2).

       If Mr. Jackson wants to pursue the claims he raises in this lawsuit, he must

notify the Court of his current address within 30 days. Failure to comply with this

Order may result in the dismissal of this lawsuit.

       IT IS SO ORDERED this 31st day of August, 2021.




                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE




       1
         Although Mr. Jackson originally filed this case as a multi-plaintiff lawsuit, pursuant to
Court policy, this lawsuit was separated into three separate cases. Each Plaintiff (Parris Hill, Clay
Jackson, and Eric Gallwin) is pursuing their own claims in their own lawsuits.
